Citation Nr: 0640236	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-31 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.  

2.  Entitlement to service connection for degenerative joint 
disease of the left knee. 

3.  Entitlement to service connection for degenerative joint 
disease of the right shoulder. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina in which the RO denied the 
benefits sought on appeal.  The appellant, who had active 
service from March 1978 to April 1980, subsequently moved 
from South Carolina to Virginia and her claims file was 
transferred to the RO in Roanoke, Virginia.  The appellant 
then appealed the August 2002 rating decision to the BVA.  
Thereafter, the RO in Roanoke, Virginia referred the case to 
the Board for appellate review.    
 
In a February 2005 decision, the Board denied the appellant's 
claims of entitlement to service connection.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a July 2006 order, 
the Court vacated and remanded the Board's February 2005 
decision in light of a Joint Motion to Remand submitted by 
the parties. See July 2006 Joint Motion; July 2006 Court 
order.  As such, the appeal has been returned to the Board 
for compliance with the instructions set forth in the July 
2006 Joint Motion to Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

A review of the record with respect to the issues of 
entitlement to service connection for degenerative joint 
disease of the right knee, the left knee and the right 
shoulder discloses a need for further development prior to 
final appellate review.  In this regard, the Board observes 
that it determined in a February 2005 decision that the 
preponderance of the evidence was against the appellant's 
claims.  
This decision was based in part upon an October 2003 VA 
examination report in which the examiner opined that it was 
less likely that the appellant's arthritis of the knees and 
shoulder were related to her military service.  The examiner 
indicated that her opinions were based upon a review of the 
appellant's claims file, a history provided by the appellant 
and the appellant's physical examination.   

In an August 2006 Joint Motion to Remand, VA's General 
Counsel and the appellant argued that the Board's February 
2005 decision should be vacated and remanded on the basis 
that the October 2003 VA examination report was inadequate 
for rating purposes.  Specifically, the parties asserted that 
the October 2003 examiner neglected to provide an etiologic 
opinion and that her conclusions appear to have been based on 
an incomplete or inaccurate review of the record. See July 
2006 Joint Motion for Remand, p. 3.  The parties observed 
that the examiner did not address in her report in-service 
treatment records or post-service medical records relevant to 
the appellant's claims. Id., pgs. 4-6.  As such, the parties 
requested that the case be remanded in order for the 
appellant to be afforded a new VA medical examination.  

In its July 2006 order, the Court granted the July 2006 Joint 
Motion to Remand and ordered that the Board comply with the 
instructions set forth therein.  Therefore, in compliance 
with the Court's July 2006 order, the Board remands this case 
to the RO for the purpose of affording the appellant a new VA 
orthopedic examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107. See also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

2.  The RO should afford the appellant a 
new VA orthopedic examination to 
determine the nature and etiology of her 
degenerative joint disease of the right 
knee, the left knee and the right 
shoulder.  Before examining the 
appellant, the VA examiner should 
completely review the claims folder, 
including a copy of this Remand, the 
appellant's service medical records and 
her post-service medical records.  All 
necessary tests should be performed.  
Thereafter, the examiner should state 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the appellant's degenerative joint 
disease of the right knee, the left knee 
and the right shoulder are etiologically 
related to the appellant's military 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  In rendering the requested 
medical opinion, the examiner should 
comment on the significance of the 
inservice diagnoses of chondromalacia and 
arthritis of the knees and well as the 
significance of the multiple complaints 
of multiple joint pain in relation to the 
current disorders.  The examiner should 
also discuss the significance, if any, of 
the treatment for leg pain in July 1983, 
within approximately three years of 
service discharge.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not 
granted, the appellant and her representative should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



